DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: providing a computer, and the manner of implementing the computer to operate the plough.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Achen et al. (US Patent Application Publication No. 2015/0264857 A1).
Achen et al. ‘857 discloses a plough (Fig. 1, para. 0054) comprising;
regarding claim 1,
a ground engaging tool;
an actuator mechanism (49 or 98) that is configured to provide a bias force to the ground 5engaging tool such that it is biased towards a working position (para. 0057); an
a controller (103 or 123) that is configured to automatically set the level of the bias force that is provided by the actuator mechanism based on control-data, wherein the actuator mechanism is a stone trip mechanism (paras. 0057, 0066);
regarding claim 2,
wherein the stone trip mechanism is further configured such that the ground engaging tool moves away from the working position when the ground engaging tool experiences a reactive force greater than the bias force;
regarding claim 3,
wherein the control data comprises:
previous-trip-event-data, 15which is representative of one or more earlier instances when the ground engaging tool has left its working position (para. 0067);
regarding claim 4,

 20trip-frequency-data that is representative of the frequency with which the ground engaging tool leaves its working position (para. 0067);
regarding claim 5,
wherein the previous-trip-event-data comprises:
30same-tool-trip-data (information relayed “the following year” per para. 0067) that is representative of trip events for the ground engaging tool that is associated with the actuator mechanism that is to be controlled; and/or 
neighboring-tool-trip-data (information obtained by a “lead apparatus” per para. 0067) that is representative of trip events for a ground engaging tool that is not associated with the actuator mechanism that is to be controlled;
regarding claim 6,
wherein the control-data comprises:
operational-data, which is representative of one or more operational parameters of the plough or an associated agricultural vehicle;
regarding claim 7,
wherein the operational-data comprises:
speed-data, which is representative of the speed of the plough and/or the associated agricultural vehicle (“based upon speed of travel” per para. 0084);
regarding claim 8,
wherein the control-data comprises:
soil-data, which is representative of one or more characteristics of the soil that is to be worked by the plough (“information related to the soil conditions” per para. 0067);

wherein the soil-data comprises one or more of:
15soil-moisture-data, which is representative of the moisture level of the soil (“moisture content” per para. 0084);
soil-compaction-data, which is representative of the density of the soil (“soil type” and “compaction” per para. 0084); and
soil-temperature-data, which is representative of the temperature of the soil (“temperature” per para. 0084);
regarding claim 10,
wherein 20the control-data comprises low-force-location-data, which is representative of known locations in a field that is to be worked by the plough in which a low bias force is desirable (less dry areas as implied by “notoriously dry in certain areas” per para. 0067; and “wet areas” per para. 0091); and
the controller (103 or 123) is configured to automatically set the level of the bias force that is provided by the actuator mechanism based on (i) the low-force-location-data and (ii) 25implement-location-data that is representative of a current location of the plough (e.g., data provided by “a GPS or other mapping member” per para. 0084);
regarding claim 11,
	wherein the controller (103 or 123) is configured to set the level of the bias force that is provided by the actuator such that it does not exceed a maximum-force-value and/or it does not drop below a minimum-force-value (“desired down force pressure and/or trench depth for a planter” and “to maintain a trench or furrow within an allotted range” per para. 0087);
 regarding claim 12,

regarding claim 13,
wherein the controller is configured to store a location of the ground engaging tool at a time that the ground engaging tool leaves its working position as trip-location-data (historical data or stored data per para. 0091).

	Regarding claims 14 and 15, the method steps recited therein are inherent to use of the plough disclosed by Achen et al. ‘857.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wendte (US Patent No. 6,070,673 A), entire document.
Stoller et al. (WO 2017/049186 A1), entire document.
 	Sauder et al. (US Patent No. 9,717,178 B1), entire document.
	Finlay et al. (WO 2020/113284 A1), p. 7, lines 25-32.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
15 January 2022